DETAILED ACTION
This action is in reply to papers filed 12/7/2022. Claims 1 and 3-15 are pending and examined herein. Claim 2 is newly canceled. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200225213A1, Published 7/16/2020.

Withdrawn Claim Objections
The claim objections to claims 4 and 11 are withdrawn in view of the amendments to each of these claims. 

Withdrawn Claim Rejections
The 35 U.S.C §112(b) rejection of claims 1, 3-4, 8 and 11-15 as being indefinite is withdrawn in view of amendments made to independent claim 1. 
The 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 1 and 3-4 as being anticipated by Ruohola-Baker et al. (PgPub US20160130555A1, Published 5/12/2016) is withdrawn. It is noted that the rejection has been withdrawn as independent claim 1 has been amended. 
The 35 U.S.C §103(a) rejection of claims 11-15 as being unpatentable over Ruohola-Baker et al. (PgPub US20160130555A1, Published 5/12/2016, Filed 6/12/2014) as applied to claims 1 and 3-4 and further in view of Liu et al. (Nanoscale, 2017, 9, 4950-4962) and Lapp et al. (Sci Rep. 2017; 7: 9629) has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 1 has been amended. 

    Maintained Claim Rejections
The 35 U.S.C §103(a) rejection of claims 5-10 as being unpatentable over Ruohola-Baker et al. (PgPub US20160130555A1, Published 5/12/2016, Filed 6/12/2014), Vogel et al. (PgPub US20160244718A1, Published 8/25/2016;), Wilson-Fritch et al. (J Clin Invest. 2004 Nov 1; 114(9): 1281–1289) and Ring et al. (WO2002090521A2, Published 11/4/2002) is maintained. Applicant’s arguments will be addressed following maintained rejection. 

                       Rejections Necessitated by Amendments
                                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claim(s) 1, 3-4 and 11-15 are newly rejected under 35 U.S.C. 103 as being unpatentable over Ruohola-Baker et al. (PgPub US20160130555A1, Published 5/12/2016, Filed 6/12/2014, previously cited), in view of Vogel et al. (PgPub US20160244718A1, Published 8/25/2016; previously cited), Wilson-Fritch et al. (J Clin Invest. 2004 Nov 1; 114(9): 1281–1289,previously cited) and Liu et al. (Nanoscale, 2017, 9, 4950-4962, previously cited) and Lapp et al. (Sci Rep. 2017; 7: 9629, previously cited).

Ruohola-Baker et al. teaches that the fetal heart derives nearly all of the energy needed for the maintenance of basal contractile function and ionic balance from anaerobic glycolysis of glucose to pyruvate. In contrast, the adult heart derives 60-70% of its energy from fatty acid oxidation, with glucose oxidation and lactate oxidation contributing a majority of the remainder of the energy requirements. Ruohola-Baker notes that there is a profound switch in cardiac substrate metabolism during the fetal transition period, when oxidative metabolic pathways take over from glycolysis as the main source of energy. Ruohola-Baker teaches this phenomenon is also observed in cardiomyocytes in culture. Continuing, Ruohola-Baker teaches typically, cardiomyocytes derived from stem cells or cultured in vitro comprise a metabolic phenotype similar to the fetal heart, with a preference for glycolysis as the main source of energy. However, Ruohola-Baker teaches the methods and compositions they provide permit the maturation of cultured cardiomyocytes to a mature phenotype in which the cells preferentially utilize fatty acids as their main source of energy. Since the metabolism of fatty acids through β-oxidation requires the presence of oxygen, Ruohola-Baker teaches one can easily determine the timing and/or degree of maturation of a cardiomyocyte culture by measuring the mitochondrial respiratory capacity, among other parameters (Pg. 15, para. 169-170).
With regards to claim 1, in-part, Ruohola-Baker et al. teaches a method for inducing maturation of a cultured cardiomyocyte comprising contacting in vitro a cultured cardiomyocyte derived from a human induced pluripotent stem cell (hiPS cell) (as in claim 3 and claim 4) (Pg. 7, para. 96) with an isolated microRNA from the let-7 family, or with a vector that expresses said miRNA of the let-7 family, thereby inducing maturation of the cultured cardiomyocyte (Pg. 1, para. 8). Ruohola-Baker et al. teaches the maturation of the cardiomyocyte comprises a shift in the primary source of energy from glycolysis to fatty acid oxidation (i.e. increased fatty acid oxidation) (Pg. 1,para. 15-17). Ruohola-Baker teaches said mature cardiomyocytes are used in a cardiotoxicity assay (Pg. 3,para. 53), as further in claim 1. 
And although Ruohola-Baker et al. teach producing cardiomyocytes having a shift in the primary source of energy from glycolysis to fatty acid oxidation, thus signaling a maturation of said cardiomyocytes, Ruohola-Baker et al  fails to teach the mature cardiomyocytes are prepared by overexpression of COX7A1 (as further in claim 1).
Before the effective filing date of the claimed invention, Vogel et al. taught  reprogramming of pluripotent stem cells for improved control of their differentiation pathways (Title). Specifically, Vogel teaches a method of reprogramming pluripotent stem cells (PSC) comprising the step of metabolically reprogramming PSCs (Pg. 2, para. 14). Vogel teaches the PSCs are reprogrammed by increasing oxidative phosphorylation markers in the PSCs, wherein an oxidative phosphorylation marker is COX7A1 (Pg. 3, para. 17; Pg. 19, para. 243). Note that Vogel teaches “metabolic reprogramming” refers to processes wherein the metabolism of a cell is altered via biotechnological means (Pg. 12, para. 126). Vogel teaches this biotechnological means may be achieved by influencing nucleic acids involved in metabolic reaction via genetic manipulation. The breadth of ‘increased oxidative phosphorylation” via genetic manipulation embraces overexpression of COX7A1 (as further in claim 1). Note that Vogel adds that the PSCs can then be differentiated into cardiomyocytes (Pg. 10, para. 109). 
With respect to the limitation recited in claim 1 (at least one type of cardiomyocyte has increased fatty acid oxidation relative to cardiomyocytes differentiated from a human embryonic stem cell line not transfected with COX7A1), Ruohola-Baker notes that in comparison to the empty vector (EV) control cardiomyocytes (CMs), let-7 OE CMs exhibited a significant increase in all the cardiac maturation markers that were previously found to be up-regulated in the conditioned Engineered Heart Tissue (cEHTs) and 1yr-CMs (FIGS. 1B and 3C) (Pg. 22, para. 235). Fig. 1B includes CTNT and SERCA2. Ruohola-Baker teaches this provided the first indication that overexpression of let-7 accelerates the maturation process. 
It is acknowledged that the comparison in claim 1 is between cardiomyocytes transfected with COX7A1 and embryonic stem cells derived cardiomyocytes that are not transfected with COX7A1. However, it is emphasized that a reasonable expectation that cardiomyocytes transfected with COX7A1 would have increased fatty acid oxidation as compared to cardiomyocytes derived from non- COX7A1 transfected embryonic stem cells because Vogel uses the metabolic oxidative phosphorylation pathway to reprogram the PSCs and Ruohola-Baker teaches during the fetal cardiomyocyte transition period, oxidative metabolic pathways take over from glycolysis as the main source of energy.  As added support, Wilson-Fritch teaches when COX7A1 is upregulated, so too is fatty acid oxidation (see Pg. 1283, Col. 2, para. 1 and Table 1; Abstract). 

However, none of the aforementioned references teach the screening is conducted in a culture vessel wherein at least one type of cardiomyocyte is on a micropatterned surface that orients the cardiomyocytes in a specific pattern (as in claim 11).
Before the effective filing date of the claimed invention, Liu et al. taught the spatial arrangement of cardiac myocytes (CMs) and other non-myocytes scaffolds, closely resembling native tissue, is essential to control the CM morphology and function for cardiac tissue regeneration. In the current study, Liu teaches micropatterned fibrous scaffolds were developed to establish a CM co-culture system with cardiac fibroblasts (CFs) and endothelial cells (ECs) as a potential in vitro drug screening model. To pursue a biomimetic approach to influence CM behaviors, strip, oval and wave-patterned mats, in a multi-well plate (Pg. 4961, Col. 1, last sentence), were constructed by deposition of electrospun fibers on lithographic collectors, followed by precise stacking for cell co-cultures (as in claim 11) (Abstract). CMs, CFs, and ECs were located on the patterned scaffolds with controlled cellular distribution in the respective regions and no across condition was found. Compared with those after strip and oval-patterned co-culture, CMs co-cultured on wave-patterned scaffolds displayed significantly greater cell viabilities, larger cell elongation ratios, stronger expressions of cardiac-specific Troponin I, connexin 43 (a maturation marker) and sarcomeric α-actinin and higher beating rates during 15 days of incubation (as in claim 15) (Pg. 4956, Col. 2, para. 3).
However, none of the aforementioned references teach  teach the micropatterned surface comprises fibronectin (as in claim 14).
Before the effective filing date of the claimed invention, Lapp et al. taught side effects on cardiac ion channels are one major reason for new drugs to fail during preclinical evaluation (Abstract). As such, Lapp et al. propose a simple optogenetic screening tool measuring extracellular field potentials (FP) from paced cardiomyocytes to identify drug effects over the whole physiological heart range, which is essential given the rate-dependency of ion channel function and drug action. Using a cardiomyocyte cell line consisting of ventricular (~60%) (as in claim 12), atrial (~20%) and pacemaker-like (20%) (as in claim 13) cardiomyocytes (Pg. 2, ‘Experimental Procedures’), Lapp teaches said cells were transfected an adeno-associated virus comprising a Chr2 transgene. Lapp notes that because hiPSC-derived cardiomyocytes are cost-intensive and confluent monolayers are required for good field potential signals, manual drop-seeding of cells on the field of electrodes was performed after local coating with fibronectin (as in claim 14) (Pg. 6, last paragraph).
Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  Ruohola-Baker et al., wherein Ruohola-Baker et al. teaches a method for inducing maturation of a cultured cardiomyocyte derived from human induced pluripotent stem cells, with the teachings of Vogel et al., wherein Vogel teaches transfection of pluripotent stem cells with COX7A1 for improved control of cardiomyocyte differentiation, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to transfect the pluripotent stem cells of Ruohola-Baker with COX7A1 because Vogel teaches such a step allows for greater control of the differentiation of said stem cell into cells such as cardiomyocytes. A reasonable expectation that the cardiomyocytes derived from COX7A1 transfected pluripotent stem cells would have an increase in fatty acid oxidation is present because Wilson-Fritch teaches an upregulation of COX7A1 was accompanied by an increase in fatty acid oxidation, thus indicating a maturation of the cardiomyocyte. 
Additionally, one of ordinary skill in the art would have been sufficiently motivated to co-culture the mature cardiomyocytes of  Ruohola-Baker in view of Vogel with cardiac fibroblasts and endothelial cells on a micropatterned fibrous scaffold, as taught by Liu, because Liu observed this arrangement mimics native tissue in vivo (Abstract).  In addition, one of ordinary skill in the art would have found it prima facie obvious to coat the fibrous scaffold of Liu with fibronectin, as taught by Lapp et al., in order to provide for better adhesion because Lapp laments that human induced pluripotent stem cell derived cardiomyocytes are expensive.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


             Maintained Rejection 
Prior Art Rejection 2
Claim(s) 5-10 remain  rejected under 35 U.S.C. 103 as being unpatentable over Ruohola-Baker et al. (PgPub US20160130555A1, Published 5/12/2016, Filed 6/12/2014, Ref. 2 in IDS filed 2/16/22), Vogel et al. (PgPub US20160244718A1, Published 8/25/2016; Ref. 3 in IDS filed 2/16/22), Wilson-Fritch et al. (J Clin Invest. 2004 Nov 1; 114(9): 1281–1289) and Ring et al. (WO2002090521A2, Published 11/4/2002). Although maintained, the rejection has been updated to include the specific teachings of Ruohola-Baker et al.

Ruohola-Baker et al. teaches that the fetal heart derives nearly all of the energy needed for the maintenance of basal contractile function and ionic balance from anaerobic glycolysis of glucose to pyruvate. In contrast, the adult heart derives 60-70% of its energy from fatty acid oxidation, with glucose oxidation and lactate oxidation contributing a majority of the remainder of the energy requirements. Ruohola-Baker notes that there is a profound switch in cardiac substrate metabolism during the fetal transition period, when oxidative metabolic pathways take over from glycolysis as the main source of energy. Ruohola-Baker teaches this phenomenon is also observed in cardiomyocytes in culture. Continuing, Ruohola-Baker teaches typically, cardiomyocytes derived from stem cells or cultured in vitro comprise a metabolic phenotype similar to the fetal heart, with a preference for glycolysis as the main source of energy. However, Ruohola-Baker teaches the methods and compositions they provide permit the maturation of cultured cardiomyocytes to a mature phenotype in which the cells preferentially utilize fatty acids as their main source of energy. Since the metabolism of fatty acids through β-oxidation requires the presence of oxygen, Ruohola-Baker teaches one can easily determine the timing and/or degree of maturation of a cardiomyocyte culture by measuring the mitochondrial respiratory capacity, among other parameters (Pg. 15, para. 169-170).
Regarding claim 5, in-part, and claim 6, in-part, Ruohola-Baker et al. teaches a method for inducing maturation of a cultured cardiomyocyte comprising contacting in vitro a cultured cardiomyocyte derived from a human induced pluripotent stem cell (hiPS cell) (Pg. 7, para. 96) with an isolated microRNA from the let-7 family, or with a vector that expresses said miRNA of the let-7 family, thereby inducing maturation of the cultured cardiomyocyte (Pg. 1, para. 8). Ruohola-Baker et al. teaches the maturation of the cardiomyocyte comprises a shift in the primary source of energy from glycolysis to fatty acid oxidation (i.e. increased fatty acid oxidation) (as in claim 5, in-part) (Pg. 1,para. 15-17), thus signaling a maturation of said cardiomyocytes (as in claim 7, in-part) (Pg. 1, para. 15-17).
However, Ruohola-Baker et al  fails to teach the cardiomyocytes are prepared by overexpression of COX7A1 (as further in claim 5 and claim 6).
Before the effective filing date of the claimed invention, Vogel et al. taught  reprogramming of pluripotent stem cells for improved control of their differentiation pathways (Title). Specifically, Vogel teaches a method of reprogramming pluripotent stem cells (PSC) comprising the step of metabolically reprogramming PSCs (Pg. 2, para. 14). Vogel teaches the PSCs are reprogrammed by increasing oxidative phosphorylation markers in the PSCs, wherein an oxidative phosphorylation marker is COX7A1 (Pg. 3, para. 17; Pg. 19, para. 243). Note that Vogel teaches “metabolic reprogramming” refers to processes wherein the metabolism of a cell is altered via biotechnological means (Pg. 12, para. 126). Vogel teaches this biotechnological means may be achieved by influencing nucleic acids involved in metabolic reaction via genetic manipulation. The breadth of ‘increased oxidative phosphorylation” via genetic manipulation embraces overexpression of COX7A1 (as in claim 5). The breadth of ‘genetic manipulation” embraces transfected of PSCs with a vector comprising a COX7A1 nucleic acid (as in claim 6, in-part). Vogel adds that the PSCs can then be differentiated into cardiomyocytes (as further in claim 6). 
With respect to the limitation recited in claim 7 (mature cardiomyocyte or population of cardiomyocytes have increased fatty acid oxidation relative to cardiomyocytes differentiated from a human embryonic stem cell line not transfected with COX7A1), Ruohola-Baker notes that in comparison to the empty vector (EV) control cardiomyocytes (CMs), let-7 OE CMs exhibited a significant increase in all the cardiac maturation markers that were previously found to be up-regulated in the conditioned Engineered Heart Tissue (cEHTs) and 1yr-CMs (FIGS. 1B and 3C) (Pg. 22, para. 235). Fig. 1B includes CTNT and SERCA2 (as in claim 8). Ruohola-Baker teaches this provided the first indication that overexpression of let-7 accelerates the maturation process. 
It is acknowledged that the comparison in claim 7 and claim 8 is between stem cells transfected with COX7A1 and stem cells that are not transfected with COX7A1. However, it is emphasized that a reasonable expectation that cardiomyocytes derived from COX7A1 transfected pluripotent stem cells would also have increased fatty acid oxidation (as in claim 7) and increased expression of markers CTNT and SERCA2 (as in claim 8) as compared to cardiomyocytes derived from non- COX7A1 transfected pluripotent stem cells because Vogel uses the metabolic oxidative phosphorylation pathway to reprogram the PSCs and Ruohola-Baker teaches during the fetal cardiomyocyte transition period, oxidative metabolic pathways take over from glycolysis as the main source of energy.  As added support, Wilson-Fritch teaches when COX7A1 is upregulated, so too is fatty acid oxidation (see Pg. 1283, Col. 2, para. 1 and Table 1; Abstract). 
However, none of the aforementioned references teach COX7A1 is transfected by a knock-in inducible COX7A1 expression cassette (as in claim 9) or that COX7A1 is available by constitutive expression (as in claim 10).
Before the effective filing date of the claimed invention, Ringo et al. taught an expression vector comprising a polynucleotide encoding a drug metabolizing enzyme (Abstract), wherein one such enzyme is a cytochrome c (Pg. 8, para. 1; Pg. 29, para. 2). Continuing, Ringo teaches that in order to express a biologically active DME, the nucleotide sequences encoding DME is inserted into an appropriate expression vector and said vector includes regulatory sequences, such as constitutive promoters (as in claim 10) (Pg. 61, last paragraph) and knock-in (Pg. 69, para. 1) inducible promoters (as in claim 9). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  Ruohola-Baker et al., wherein Ruohola-Baker et al. teaches a method for inducing maturation of a cultured cardiomyocyte derived from a human induced pluripotent stem cells, with the teachings of Vogel et al., wherein Vogel teaches transfection of pluripotent stem cells with COX7A1 for improved control of cardiomyocyte differentiation, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to transfect the pluripotent stem cells of Ruohola-Baker with COX7A1 because Vogel teaches such a step allows for greater control of the differentiation of said stem cell into cells such as cardiomyocytes. A reasonable expectation that the cardiomyocytes derived from COX7A1 transfected pluripotent stem cells would have an increase in fatty acid oxidation is present because Wilson-Fritch teaches an upregulation of COX7A1 was accompanied by an increase in fatty acid oxidation.  Finally, one of skill in the art would have found it prima facie obvious to use constitutive or inducible promoters depending on the objective of the experiment. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

     Applicant’s Arguments/Response to Arguments 
Applicant argues:  At pg. 4, Applicant argues claim 1 is amended above to incorporate the subject matter of claim 2. Therefore, all claims recite "cardiomyocytes are prepared by overexpression of COX7A1." The Office Action acknowledges that "Ruohola-Baker et al. fails to teach the cardiomyocytes are prepared by overexpression of COX7A1 (as in claim 2 and as further in claim 5)." In the absence of this feature, Ruohola-Baker does not anticipate applicant's claimed invention.
In Response: As indicated above, the 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 1 and 3-4 as being anticipated by Ruohola-Baker et al. was withdrawn in view of the amendments cited by Applicant. However, claim 1 is found unpatentable in view of the new rejection above.
Applicant argues: With respect to the rejection of claims 2 and 5-10, the secondary references of Vogel et al., Wilson-Fritch et al., and Ring et al. fail to remedy the deficiencies of Ruohola-Baker. None of the cited references, either alone or in combination, establish a reasonable likelihood of successfully producing the claimed invention. The incomplete and unrelated teachings in these references do not teach or suggest applicant's claimed invention, including amended claim 1, which recites:
A method of screening a composition for cardiotoxicity comprising contacting the
composition with at least one type of cardiomyocyte that has increased fatty acid
oxidation and/or diminished glucose oxidation relative to cardiomyocytes
differentiated from a human embryonic stem cell line not transfected with
COX7Al, wherein the cardiomyocytes are prepared by overexpression of
COX7Al.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, claim 2, formerly dependent on claim 1, has been cancelled.  However, contrary to Applicant’s arguments, independent claim 5 is not drawn to a method of screening. Additionally, independent claim 6 is also not drawn to a method of screening. As shown below, these independent claims are drawn to a composition comprising  cardiomyocytes prepared by overexpression of COX7A1 and a method of generating of generating a mature cardiomyocyte or population of cardiomyocytes, comprising, inter alia, transfecting a human pluripotent stem cell line with COX7A1, respectively. 

    PNG
    media_image1.png
    300
    898
    media_image1.png
    Greyscale

None of these claims require screening cardiotoxicity.  Thus, arguments drawn to the method of claim 1 are off-point.  

Applicant argues: The secondary references of Liu et al. and Lapp et al. fail to remedy the deficiencies of Ruohola-Baker. None of the cited references, either alone or in combination, establish a reasonable likelihood of successfully producing the claimed invention. The incomplete and unrelated teachings in these references do not teach or suggest applicant's claimed invention, including amended claim 11, which recites:
The method of claim 1, wherein the screening is conducted in a culture vessel wherein at least one type of cardiomyocyte is on a micropattemed surface that
orients the cardiomyocytes in a specific pattern.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As noted above, the previous 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 1 and 3-4 as being anticipated by Ruohola-Baker was withdrawn. Moreover, Applicant’s argument regarding “amended claim 11” is confusing as claim 11 (of claims filed 12/7/22) was not amended. Note the ‘Original’ status indicator shown below.

    PNG
    media_image2.png
    127
    857
    media_image2.png
    Greyscale


Applicant argues: Lapp et al. is cited as teaching coating a fibrous scaffold with fibronectin to provide for better adhesion. Applicant contends that this teaching is insufficient because Lapp fails to teach the specific type of cells used in applicant's claims or provide a reasonable expectation of success.
In Response:: Applicant’s arguments have been fully considered, but are not found persuasive. This is because, contrary to Applicant’s arguments, Lapp does use the specific type of cells in the claims. 

    PNG
    media_image3.png
    398
    929
    media_image3.png
    Greyscale

As indicated by the title, copied above, Lapp uses human iPSC-derived cardiomyocytes which are the same cells Applicant claims  in dependent claim 4, as shown below. 

    PNG
    media_image4.png
    83
    810
    media_image4.png
    Greyscale


Because Applicant’s arguments were not found persuasive, the rejection is maintained.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. If not already provided, Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632